Citation Nr: 0608159	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-10 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for Veterans Education Assistance Program 
benefits under the provisions of Chapter 32, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had more than 20 years of active military service 
when he separated from active duty in June 1999.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 administrative decision by the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that denied a claim of eligibility for 
Veterans Education Assistance Program (VEAP) benefits under 
the provisions of Chapter 32, Title 38, United States Code.  
That claim was Remanded in June 2003 for notice to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005).  The claim returns following loss 
of the education folder on Remand.  

As noted, the education folder was lost following the Board's 
June 2003 Remand of the claim.  The RO attempted to rebuild 
the claims file.  The Board has added to the rebuilt 
education folder an undated copy of its June 2003 Remand, 
together with a copy of the Board's electronic record showing 
the date of dispatch of the Remand in June 2003.  


FINDING OF FACT

The veteran withdrew his entire contribution to the Chapter 
32 VEAP educational benefits program prior to his separation 
from service, and did not seek to re-enroll until after his 
service discharge.


CONCLUSION OF LAW

There is no statute or regulation, or any other legal basis, 
which authorizes re-enrollment after service separation by a 
veteran who disenrolled during service from an educational 
assistance benefits program under Chapter 32, Title 38, 
United States Code, and the veteran's claim of eligibility 
for education benefits under that program must be denied as a 
matter of law.  38 U.S.C.A. § 3221 (West 2002); 38 C.F.R. 
§§ 21.5021, 21.5040, 21.5050, 21.5052 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks education benefits under 38 U.S.C.A. 
Chapter 32, the Veterans Educational Assistance Program 
(VEAP).  The facts in this case are not in dispute.  
The veteran retired from service in 1999 with more than 20 
years of active service.  The Chapter 32 VEAP program is 
available to veterans who entered service after December 31, 
1976 and before July 1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. 
§ 21.5040.  The veteran meets all requirements for the 
minimum length of active duty service and requirements as to 
dates of service applicable to the Chapter 32 VEAP program.  
Id.

The veteran states that, after enrolling in the Chapter 32 
program and contributing a portion of his pay toward that 
program in service, he was advised by the Education Center at 
Peterson Air Force Base, Colorado, that he would be better 
served financially to disenroll from the program, obtain a 
refund of his contributions, and then put the contributions 
back into the program after service when he decided what 
course of study he wanted to pursue.  The veteran states that 
he followed this advice.  The veteran contends that, if he is 
not eligible for Chapter 32 education benefits at this time, 
he should be allowed to re-contribute the money he removed 
from his program account when he disenrolled so that he may 
reinstate his eligibility.

Under 38 U.S.C.A. § 3221(a), each person entering military 
service on or after January 1, 1977, and before July 1, 1985, 
shall have the right to enroll in the Chapter 32 education 
benefits program.  A veteran establishes eligibility for 
education benefits under Chapter 32 by enrolling in the 
program and participating during active service prior to July 
1, 1985.  Each person electing to participate in the program 
shall agree to have a monthly deduction made from the 
person's military pay in an amount ranging from $25 to $100.  
A lump sum payment may be made in lieu of the monthly 
payments.  See 38 U.S.C.A. § 3222.

The provisions of 38 U.S.C.A. § 3221(d) state that a 
participant who disenrolls from the program forfeits any 
entitlement to benefits under the program except as provided 
in subsection (e).  (Emphasis added).  Subsection (e) 
provides that a participant who has disenrolled may be 
permitted to re-enroll "under such conditions as shall be 
prescribed jointly by the Secretary (of VA) and the Secretary 
of Defense."  38 U.S.C.A. § 3221(e).  

Regulations provide that an individual may not make 
contributions to the chapter 32 program after the date of 
discharge, although an unnegotiated refund check may be 
returned without being considered a contribution after 
discharge.  38 C.F.R. § 21.5052.  An individual who 
participated in the program and who received a discharge or 
release from active duty and then reenlisted may resume 
participation in the program.  Neither of these exceptions is 
applicable in this case, as the veteran has not reenlisted, 
and has indicated that he has reinvested the refund of 
Chapter 32 contributions.  

As noted above, the appellant enrolled in VEAP, but, prior to 
his service discharge, he disenrolled, and received a refund 
of his contributions, forfeiting his eligibility for VEAP 
benefits.  He contends that it was his intent to re-enroll 
after service discharge and that he was told he could do so.  
However, the regulations clearly state that, "an individual 
may not make contributions to the fund after the date of his 
or her discharge."  38 C.F.R. § 21.5052.  The Board has no 
authority to waive the application of that regulation to the 
veteran's case.  

The veteran contends that denial of his request to 
reestablish his Chapter 32 eligibility penalizes him for 
being given faulty information by the Education Office at the 
military base.  Unfortunately, there is no mechanism under 
the governing statutes and regulations which authorizes VA to 
reestablish a Chapter 32 account for an individual after 
service discharge.  The Board sympathizes with the veteran.  
Certainly, the veteran should have been able to obtain 
accurate and understandable information about his education 
benefits during his service.  

However, VA has no authority under the governing laws and 
regulations to restore the eligibility for VEAP benefits that 
the veteran contends he would have retained had he been given 
correct information.  The law does not, for example, provide 
VA with a mechanism to require the Department of Defense to 
now accept contributions from the veteran, nor is VA 
authorized to accept the veteran as eligible for the Chapter 
32 education program or pay benefits where the statutory 
requirements for such eligibility or benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  

Assuming that the appellant was misinformed, as he contends, 
the Board cannot grant his claim on that basis.  The Board is 
sympathetic to the veteran's situation, but is bound by the 
law and regulations governing eligibility for the Chapter 32 
education program.  In this case, the law is dispositive.  
The veteran's withdrawal of his Chapter 32 contributions, 
without reinstatement of those contributions during his 
active service, renders him ineligible to obtain benefits 
under the program.  

Since the veteran's education folder was lost, the Board is 
unable to determine what notice the veteran may have received 
regarding the evidence required to substantiate his claim.  
As noted in the Introduction, even the Board's prior Remand 
of the claim, issued in June 2003, was lost, and the Board 
has added a copy of that Remand to the rebuilt education 
folder.  Thus, it is clear that the veteran may not have 
received notice under the VCAA regarding the evidence 
required to substantiate his claim, or what evidence VA was 
responsible to obtain, among other provisions.  

In cases where the law is dispositive, such that development 
of the facts could not change the outcome of the claim, 
notice in compliance with the VCAA is not required.  See 
generally, Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA); see also Kane v. Principi, 17 
Vet. App. 103 (2003) (extending nonapplication to regulatory 
interpretation questions); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  See also Anderson v. Principi, 18 Vet. App. 
371 (2004) (error is nonprejudicial if a claim must fail as a 
matter of law on the facts asserted by the claimant).  The 
VCAA does not to apply to claims that turn on statutory 
interpretation, or where evidentiary development has been 
completed.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Although the Court 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA has been applied in this 
case, but that its notice and duty-to-assist requirements 
have been satisfied.  

In this case, the facts set forth by the veteran establish 
that he has no entitlement to Chapter 32 education benefits, 
as a matter of law, because he withdrew the contributions on 
which his eligibility for the program might have been based, 
and did not restore the contributions to the account prior to 
his separation from service.  When it is clear that there is 
no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  No amount of 
development or notice can place contributions from the 
veteran into a Chapter 32 education account at this time; 
without contributions in a Chapter 32 account, the veteran 
cannot establish eligibility under the law to receive Chapter 
32 benefits.  Where the law and not the evidence is 
dispositive, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Moreover, no amount of development will assist the veteran to 
re-enroll in the Chapter 32 program or restore his withdrawn 
contributions to his account for that program.  Because the 
law, as mandated by statute, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding 
that VCAA did not affect federal statute that prohibits 
payment of interest on past due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002).  VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim, or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  Because the law does 
not require, in the circumstances of this case, that the 
veteran receive notice of the VCAA, the law, in essence, 
requires a finding that substantial compliance with that 
Remand has been achieved, and that further Remand is not 
required.  (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002). 

There is no statute or regulation, or any other legal basis, 
which authorizes re-enrollment after service separation by a 
veteran who disenrolled during service from an educational 
assistance benefits program under Chapter 32, Title 38, 
United States Code.  38 U.S.C.A. § 3221; 38 C.F.R. 
§§ 21.5021, 21.5040, 21.5050, 21.5052.  The veteran does not 
have any money in a Chapter 32 education account.  Regardless 
of the reasons underlying the absence of money in a Chapter 
32 account, a veteran who has no contributions in a Chapter 
32 account lacks eligibility for Chapter 32 education 
benefits as a matter of law.  The claim of eligibility for 
Chapter 32 education assistance must be denied.  


ORDER

The appeal for eligibility for Chapter 32 education benefits 
is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


